DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 2, 4-9 and 11-22.

Applicants' arguments, filed 10/13/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim(s) 1, 7-9, 17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myhling (US 5,527,534, Jun. 18, 1996) in view of Kiser et al. (US 2015/0238415, Aug. 27, 2015), Qiang et al. (CN 103405594A, Nov. 27, 2013), Leif Einar (US 2015/0272986, Oct. 1, 2015) and Gupta et al. (US 2006/0204557, Sep. 14, 2006).
Myhling discloses a product for the administration of an active pharmaceutical agent via the vaginal canal comprising: (a) a sealed, air-tight package (i.e. kit), enclosing therein; (b) a sponge impregnated with a liquid containing an effective amount of an active pharmaceutical agent, said liquid being present in an amount greater than that which is blocked within said sponge but less than the saturation value of said sponge such that when said sponge is inserted in the vaginal canal it will release liquid therefrom (abstract). The sponge is in the shape of a truncated sphere (i.e. egg-shaped applicator) (col. 18, lines 66-67) (Fig. 2). The liquid may comprise an emulsifier, whipping thickener to control the viscosity of the liquid (col. 20, lines 41-42). The amount of liquid above the “blocked level” is necessary to provide the gradient pressure to accomplish tissue penetration and absorption (col. 12, lines 27-29).
Myhling differs from the instant claims insofar as not disclosing wherein the liquid is an emulsion having a pH from about 4.0 to about 5.0 and comprising sorbic acid (i.e. claimed organic acid preservative), polyacrylamide (i.e. claimed thickener), and cetyl alcohol (i.e. claimed fatty alcohol) for reducing the feeling of vaginal dryness. 
However, Kiser et al. disclose intravaginal delivery of lubricants such as aqueous lubricants. By “aqueous lubricant” is meant water or any water-based solution, emulsion, suspension, gel or foam that can provide lubrication and moisture to the vaginal tissue. The aqueous lubricant can soothe and revitalize or restore dry tissues within the vaginal mucosa (¶ [0013]). The aqueous lubricant may include water and wide variety of additives, such as, but not limited to, preservatives (e.g., sorbic acid (i.e. organic acid preservative)), surfactants (¶ [0023]), thickening/gelling agents (e.g. polyacrylamide), and emollient/emulsifier (e.g., cetyl alcohol) (i.e. fatty alcohol) (¶ [0027]). The additives may be added at a concentration such that the aqueous lubricant is hypo-osmotic, hyper-osmotic, or iso-osmolar in comparison to vaginal fluids or blood or tissue (¶ [0024]). The aqueous lubricant may be buffered at an acidic pH to promote the natural acidity of the vagina. Thus, the aqueous lubricant may have a pH from about 3.5 to about 4.5 (¶ [0023]). The lubricant may be delivered to a female to relieve vaginal dryness from vaginitis, inflammation of the vagina due to the thinning and shrinking of the tissues, sexual arousal disorder, menopause, drug-induced vaginal dryness, dyspareunia, sexual pain disorder, pregnancy, hormone imbalance, anxiety, and diabetes (¶ [0033]). The lubricant may be delivered over any period of time ranging from 1 hour to 1 month (¶ [0033]). 
It would have been prima facie to one of ordinary skill in the art to have incorporated the aqueous lubricant of Kiser et al. as the liquid portion of the liquid of Myhling since this is a known and effective liquid for vaginal administration that additionally relieves vaginal dryness from vaginitis, inflammation of the vagina due to the thinning and shrinking of the tissues, sexual arousal disorder, menopause, drug-induced vaginal dryness, dyspareunia, sexual pain disorder, pregnancy, hormone imbalance, anxiety, and diabetes as taught by Kiser et al. 
The combined teachings of Myhling and Kiser et al. do not disclose wherein the liquid is an oil-in-water emulsion comprising from about 60% to about 80% by weight of the composition of water.
However, Qiang et al. disclose a water-soluble personal lubricant comprising 50.5 – 77.78 % water (abstract). The lubricant may be an O/W emulsion (claim 4). 
Kiser et al. disclose wherein the aqueous lubricant may be a water emulsion. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the aqueous lubricant of Kiser et al. to be an O/W emulsion comprising 50.5-77.78% water since this is a known and effective water emulsion and amount of water for water emulsions known in the art for lubricants as taught by Qiang et al. 
The combined teachings of Myhling, Kiser et al., and Qiang et al. do not disclose wherein the liquid is administered to the vaginal introitus of a female user.
	However, Leif Einar discloses a composition used for alleviating conditions associated with vaginal dryness. Such conditions include pain, irritation, inflammation, and/or itching in the vaginal introitus (¶ [0022]).
	It would have been prima facie obvious to one of ordinary skill in the art to have administered the liquid to the vaginal introitus since the liquid now treats vaginal dryness and the vaginal introitus is prone to vaginal dryness as taught by Leif Einar. 
The combined teachings of Myhling, Kiser et al., Qiang et al., and Leif Einar do not disclose wherein the liquid comprises about 0.1% to about 7% niacinamide.
	However, Gupta et al. disclose a water-based sperm- and egg-friendly vaginal lubricant (abstract). The composition may comprise niacinamide as a scavenger that react with and/or prevent damaging free-radicals from causing damage to deoxyribonucleic acid (DNA), ribonucleic acid (RNA), peptide, protein, or the membrane, organelle, structure and function of cell, sperm, oocytes, embryo and tissue (¶ [0022]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated niacinamide into the liquid motivated by the desire to prevent damaging free-radicals from causing damage to deoxyribonucleic acid (DNA), ribonucleic acid (RNA), peptide, protein, or the membrane, organelle, structure and function of cell, sperm, oocytes, embryo and tissue as taught by Gupta et al.
In regards to the amount of niacinamide recited in instant claim 1, because niacinamide is used to prevent damaging free-radicals from causing damage to deoxyribonucleic acid (DNA), ribonucleic acid (RNA), peptide, protein, or the membrane, organelle, structure and function of cell, sperm, oocytes, embryo and tissue, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of niacinamide depending on the amount of prevention of damaging free-radicals desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.  
In regards to instant claim 1 reciting about 0.5% to about 10% of polyacrylamide polymer and fatty alcohol, Kiser et al. disclose wherein the aqueous lubricant comprises additives such as polyacrylamide as a thickening/gelling agent and cetyl alcohol (i.e. fatty alcohol) as an emollient/emulsifier. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of polyacrylamide polymer and fatty alcohol depending on the thickness and emulsification desired for the liquid. Also, Kiser et al. disclose wherein the additives may be added at a concentration such that the aqueous lubricant is hypo-osmotic, hyper-osmotic, or iso-osmolar in comparison to vaginal fluids or blood or tissue. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of polyacrylamide polymer and fatty alcohol depending on the osmolality desired. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05. 
In regards to instant claim 1 reciting wherein the vaginal care composition is on at least a portion of the outer surface of an egg-shaped applicator, since the sponge is impregnated with a liquid in an amount greater than that which is blocked, it would have been obvious to one of ordinary skill in the art that the liquid is on at least a portion of the outer surface the sponge. 
	In regards to instant claim 7, Myhling and Kiser et al. do not disclose wherein the liquid or aqueous lubricant requires flavorants, pigments, estrogen, and progesterone (see Table 1 of Myhling) (see ¶ [0027] of Kiser et al.). Therefore, it would have been obvious to one of ordinary skill in the art to have the liquid substantially free of flavorants, pigments, estrogen, and progesterone.
	In regards to instant claim 8 reciting wherein the amount of the vaginal care composition provided is from about 0.1 g to about 2 g, Myhling discloses wherein the amount of liquid above the “blocked level” is necessary to provide the gradient pressure to accomplish tissue penetration and absorption. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount depending on the rate of tissue penetration and absorption desired. Additionally, Kiser et al. disclose wherein the rate of lubricant delivered will depend on the amount of dryness or water content of the vaginal epithelium. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of composition depending on the amount of dryness or water content of the vaginal epithelium. 
	In regards to instant claims 21 and 22, a sponge is a completely solid object.  

2.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myhling (US 5,527,534, Jun. 18, 1996) in view of Kiser et al. (US 2015/0238415, Aug. 27, 2015), Qiang et al. (CN 103405594A, Nov. 27, 2013), Leif Einar (US 2015/0272986, Oct. 1, 2015), Gupta et al. (US 2006/0204557, Sep. 14, 2006), and further in view of Zhao et al. (US 2010/0284937, Nov. 11, 2010).
	The teachings of Myhling, Kiser et al., Qiang et al., Leif Einar, and Gupta et al. are discussed above. Myhling, Kiser et al., Qiang et al., Leif Einar, and Gupta et al. do not disclose wherein the liquid comprises from about 0.1% to about 2% hyaluronic acid.
	However, Zhao et al. disclose a vaginal lubricant comprising high molecular weight hyaluronic acid combined with low molecular weight hyaluronic acid for maintaining and/or promoting sperm motility (abstract). The vaginal lubricant comprises 0.1 to 1 wt. % high molecular weight HA and 0.1 to 1 wt. % low molecular weight HA (¶ [0034]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.1 to 1 wt. % high molecular weight HA and 0.1 to 1 wt. % low molecular weight HA into the liquid motivated by the desire to maintain and/or promote sperm motility as taught by Zhao et al. 

3.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myhling (US 5,527,534, Jun. 18, 1996) in view of Kiser et al. (US 2015/0238415, Aug. 27, 2015), Qiang et al. (CN 103405594A, Nov. 27, 2013), Leif Einar (US 2015/0272986, Oct. 1, 2015), Gupta et al. (US 2006/0204557, Sep. 14, 2006), and further in view of Fevola (US 2012/0157365, Jun. 21, 2012).
The teachings of Myhling, Kiser et al., Qiang et al., Leif Einar, and Gupta et al. are discussed above. Myhling, Kiser et al., Qiang et al., Leif Einar, and Gupta et al. do not disclose wherein the liquid comprises sorbitan caprylate.
However, Fevola discloses contacting a vaginal region with a composition to treat such region for any of a variety of conditions including dryness (¶ [0065]). The composition may comprise non-ethoxylated nonionic surfactants such as sorbitan caprylate (¶ [0063]).  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kiser et al. disclose wherein the aqueous lubricant may comprise surfactants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sorbitan caprylate since it is a known and effective surfactant for vaginal compositions as taught by Fevola. 

4.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myhling (US 5,527,534, Jun. 18, 1996) in view of Kiser et al. (US 2015/0238415, Aug. 27, 2015), Qiang et al. (CN 103405594A, Nov. 27, 2013), Leif Einar (US 2015/0272986, Oct. 1, 2015), Gupta et al. (US 2006/0204557, Sep. 14, 2006), Fevola (US 2012/0157365, Jun. 21, 2012), and further in view of Zeng et al. (US 2012/0245132, Sep. 27, 2012). 
The teachings of Myhling, Kiser et al., Qiang et al., Leif Einar, Gupta et al., and Fevola are discussed above. Myhling, Kiser et al., Qiang et al., Leif Einar, Gupta et al., and Fevola do not disclose wherein the liquid comprises a salt of the organic preservative. 
However, Zeng et al. disclose a vaginal composition comprising an organic acid preservative such as sorbic acid and/or a salt thereof (abstract).
	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kiser et al. disclose wherein the aqueous lubricant may comprise preservatives. Accordingly, it would have prima facie obvious to one of ordinary skill in the art to have incorporated sorbic acid and a salt thereof into the liquid since this is a known and effective preservative for vaginal compositions as taught by Zeng et al. 
	
5.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myhling (US 5,527,534, Jun. 18, 1996) in view of Kiser et al. (US 2015/0238415, Aug. 27, 2015), Qiang et al. (CN 103405594A, Nov. 27, 2013), Leif Einar (US 2015/0272986, Oct. 1, 2015), Gupta et al. (US 2006/0204557, Sep. 14, 2006), and further in view of Kehoe et al. (US 2009/0088405, Apr. 2, 2009).
The teachings of Myhling, Kiser et al., Qiang et al., Leif Einar, and Gupta et al. are discussed above. Myhling, Kiser et al., Qiang et al., Leif Einar, and Gupta et al. do not disclose wherein the liquid has a viscosity of from about 20,000 cps to about 200,000 cps.
However, Kehoe et al. disclose a liquid composition comprising a lubricant and an odorant known to increase sexual intimacy (¶ [0010]). The lubricant composition has a viscosity range between 200-30,000 cps (¶ [0027]).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the liquid to have a viscosity between 200-30,000 cps since Myhling does not disclose a viscosity for the liquid and this is a known and effective viscosity for vaginal liquid formulations as taught by Kehoe et al. 

6.	Claim(s) 11, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myhling (US 5,527,534, Jun. 18, 1996) in view of Kiser et al. (US 2015/0238415, Aug. 27, 2015), Qiang et al. (CN 103405594A, Nov. 27, 2013), Leif Einar (US 2015/0272986, Oct. 1, 2015), Gupta et al. (US 2006/0204557, Sep. 14, 2006), Zhao et al. (US 2010/0284937, Nov. 11, 2010) and further in view of Kehoe et al. (US 2009/0088405, Apr. 2, 2009).
The teachings of Myhling, Kiser et al., Qiang et al., Leif Einar, Gupta et al., and Zhao et al. are discussed above. Myhling, Kiser et al., Qiang et al., Leif Einar, Gupta et al., and Zhao et al. do not disclose wherein the liquid has a viscosity of from about 20,000 cps to about 200,000 cps.
However, Kehoe et al. disclose a liquid composition comprising a lubricant and an odorant known to increase sexual intimacy (¶ [0010]). The lubricant composition has a viscosity range between 200-30,000 cps (¶ [0027]).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the liquid to have a viscosity between 200-30,000 cps since Myhling does not disclose a viscosity for the liquid and this is a known and effective viscosity for vaginal liquid formulations as taught by Kehoe et al. 
In regards to the amount of fatty alcohol and emulsifer recited in claims 14 and 16, respectively, Kiser et al. disclose wherein cetyl alcohol (i.e. fatty alcohol) is an emulsifier. It would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of fatty alcohol and emulsifier depending on the emulsification desired for the composition. Also, Kiser et al. disclose wherein the additives may be added at a concentration such that the aqueous lubricant is hypo-osmotic, hyper-osmotic, or iso-osmolar in comparison to vaginal fluids or blood or tissue. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of fatty alcohol and emulsifier depending on the osmolality desired. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05. 
	In regards to instant claim 15 reciting wherein the vaginal care composition is administered once a day, Kiser et al. disclose wherein 1 hour to 1 month is an effective amount of time to treat vaginal dryness. Accordingly, it would have been obvious to one of ordinary skill in the art to have administered the liquid for 1 hour to 1 month to treat vaginal dryness. Furthermore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine administration time depending on the level of dryness that needs to be treated. 

7.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myhling (US 5,527,534, Jun. 18, 1996) in view of Kiser et al. (US 2015/0238415, Aug. 27, 2015), Qiang et al. (CN 103405594A, Nov. 27, 2013), Leif Einar (US 2015/0272986, Oct. 1, 2015), Gupta et al. (US 2006/0204557, Sep. 14, 2006), Zhao et al. (US 2010/0284937, Nov. 11, 2010), Kehoe et al. (US 2009/0088405, Apr. 2, 2009) and further in view of Zeng et al. (US 2012/0245132, Sep. 27, 2012). 
The teachings of Myhling, Kiser et al., Qiang et al., Leif Einar, Gupta et al., Zhao et al., and Kehoe et al. are discussed above. Myhling, Kiser et al., Qiang et al., Leif Einar, Gupta et al., Zhao et al., and Kehoe et al. do not disclose wherein the liquid comprises a salt of the organic acid preservative.
	However, Zeng et al. disclose a vaginal composition comprising an organic acid preservative such as sorbic acid and/or a salt thereof (abstract).
	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kiser et al. disclose wherein the lubricant may comprise preservatives. Accordingly, it would have prima facie obvious to one of ordinary skill in the art to have incorporated sorbic acid and a salt thereof into the lubricant of Kiser et al. since this is a known and effective preservative for vaginal compositions as taught by Zeng et al. 

8.	Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myhling (US 5,527,534, Jun. 18, 1996) in view of Kiser et al. (US 2015/0238415, Aug. 27, 2015), Qiang et al. (CN 103405594A, Nov. 27, 2013), Leif Einar (US 2015/0272986, Oct. 1, 2015), Gupta et al. (US 2006/0204557, Sep. 14, 2006), and further in view of Comeaux (US 2013/0108599, May 2, 2013).
The teachings of Myhling, Kiser et al., Qiang et al., Leif Einar, and Gupta et al. are discussed above. Myhling, Kiser et al., Qiang et al., Leif Einar, and Gupta et al. do not disclose wherein liquid comprises coconut oil (i.e. botanical oil).
	However, Comeaux discloses wherein coconut oil has properties that treat the symptoms of vaginal infections. Coconut oil contains capric/caprylic acid and lauric acid both of which have antiviral, antifungal, antimicrobial, and anti-inflammatory properties (¶ [0026]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated coconut oil into the liquid motivated by the desire to treat vaginal infections as taught by Comeaux. 
In regards to the amount coconut oil, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of coconut depending level of antiviral, antifungal, antimicrobial, and anti-inflammatory properties desired for the composition. Also, Kiser et al. disclose wherein the additives may be added at a concentration such that the aqueous lubricant is hypo-osmotic, hyper-osmotic, or iso-osmolar in comparison to vaginal fluids or blood or tissue. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of coconut oil depending on the osmolality desired. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05. 

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9 and 11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/896,440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is obvious from copending claims 1, 5 and 6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


Conclusion
Claims 1, 2, 4-9 and 11-22 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612